Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 7/27/2022 is acknowledged. Applicant canceled claims 10-20.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in Figure 1 should be provided with descriptive text labels. 
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).
Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities:  
in line 2 “the compensated master sensor” should be - a compensated master sensor-;
in line 3 “the measured master sensor” should be -a measured master sensor”;
in line 5-6, “the determined correlation between the compensated master sensor data set and the node sensor data set” should be - a determined correlation between the compensated master sensor data set and a node sensor data set-. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: in line 3 “the equation” should be -an equation-; in line 5 “the master sensor” should be -a master sensor-. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: in line 1 “at least one of the node sensors” should be - at least one of node sensors -; in line 5 “the signal” should be -a signal-. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “standardizing a cross-correlation between synthetic sensor responses to a first set of reference fluids and actual sensor responses to the first set of reference fluids” and then goes on to recite what standardizing of the cross-correlation includes. However there are never any limitations in the standardizing that reference the cross-correlation so it is unclear how standardizing of the cross-correlation occurs. Additionally it is unclear if the recited correlation in the standardizing is the same or different from the cross-correlation. A cross-correlation is a correlation but not all correlations are cross-correlations. For purposes of examining, the correlation will be considered to be the cross-correlation. Additionally, the claim recites “standardizing”. Although there are elements recited that are included in standardizing, it is unclear if these elements themselves are sufficient to say the cross-correlation is standardized or if there are further conditions that are required for standardization. For purposes of examining, the elements that are included in standardizing will be considered sufficient to achieve standardizing the cross correlation Therefore claim 1 and further dependent claims 2-9 are indefinite.
Claim 1 recites “mapping an algorithm to sensor responses” in line 9. It is unclear if the senor responses are synthetic sensor responses, actual sensor responses, estimated senor responses, or something different. Therefore claim 1 and further dependent claims 2-9 are indefinite.
Claim 3 recites “node sensor responses”. Node sensors are not a well-defined term of the art and the instant application does not explicitly define the term. It is unclear from the claim language what differentiates a sensor response and a node sensor response. Therefore claim 3 is indefinite. For purposes of examination, a node sensor response will be interpreted as a sensor response.
Claim 5 recites “the measured node sensor responses” and “ the estimated node sensor responses”. There is no antecedent basis for these limitations. It is unclear if the measured and estimated node sensor responses  are the actual and estimated sensor responses from claim 1, the nod sensor responses from claim 3, or something different. Additionally, it is unclear from the claim language what differentiates a sensor response and a node sensor response. Therefore claim 5 is indefinite. For purposes of examination, a measured or estimated node sensor response will be interpreted as a measured or estimated sensor response.
Claim 6 recites “mater sensor responses”. Master sensors are not a well-defined term of the art and the instant application does not explicitly define the term. It is unclear from the claim language what differentiates a master sensor response and a sensor response. Therefore claim 6 is indefinite. For purposes of examination, a master sensor response will be interpreted as a sensor response. Additionally, the claim recites “master sensor data set and the node sensor data set”. There is no antecedent basis for the node sensor data set. It is unclear what sensor the node sensor data is associated with, the actual or estimated sensor responses from claim 1 or something different. Claim 6 further recites “wherein said linearizing a cross-correlation comprises:“.  There is no antecedent basis for said linearizing a cross-correlation . Claim 5 recites using a linear regression. Examiner wonders if applicant meant to have claim 6 depend on claim 5? For at least these reasons, claim 6 and further dependent claim 7 are indefinite. 
Claim 7 recites “wherein adding the weighted differences comprises:”, however there is no antecedent basis for adding weighted differences. Examiner wonders if applicant meant to have claim 7 depend on claim 6 which, although doesn’t mention adding or differences, does mention a weighting factor.
Claim 8 recites “node sensors”. Node sensors are not a well-defined term of the art and the instant application does not explicitly define the term. It is unclear from the claim language what differentiates a sensor and a node sensor. Therefore claim 8 is indefinite. For purposes of examination, a node sensor will be interpreted as a sensor.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are, as best understood, rejected under 35 U.S.C. 101. The claimed invention is directed to the abstract concept of performing mental steps without significantly more. The claim(s) recite(s) the following abstract concepts in BOLD of
1. (Original) A method comprising: 
standardizing a cross-correlation between synthetic sensor responses to a first set of reference fluids and actual sensor responses to the first set of reference fluids, said standardizing the cross-correlation including:
 obtaining synthetic sensor responses in a synthetic parameter space; determining a correlation between the synthetic sensor responses and the actual sensor responses; and 
generating estimated sensor responses in a tool parameter space based on the correlation; and 
applying a mapping algorithm to sensor responses, wherein the mapping algorithm is obtained based, at least in part, on the actual sensor responses and the estimated sensor responses, and wherein said applying the mapping algorithm transforms sensor responses between the tool parameter space and the synthetic parameter space.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers performing mathematics or mental steps. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim(s) does/do not include additional elements.
Claims 2-7 further limit the abstract ideas without integrating the abstract concept into a practical application or including additional limitations that can be considered significantly more than the abstract idea. 
Claim 8 includes wherein at least one of the node sensors comprises the additional element of an integrated computational element included in a downhole test tool and configured to optically interact with a wellbore fluid to provide a signal indicative of one or more fluid properties, said method further comprising optically interacting the integrated computational element with the wellbore fluid and using the signal. Since it is unclear what a node sensor is, under broadest reasonable interpretation the claim could be directed to a synthetic or modeled sensors and would not integrate the abstract concept into a practical application. 
Claim 9 is not rejected under 35 U.S.C. 101 because it integrates the abstract idea into a practical application by adjusting at least one of a flow rate and a flow direction of a pump-out during formation testing with a wellbore fluid.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Pita et al., WO 2007126658 (hereinafter Pita) in view of Vilim et al., US 6,353,815 (hereinafter Vilim).
Regarding claim 1, Pita teaches 
standardizing a cross-correlation  between synthetic sensor responses to a first set of reference fluids and actual sensor responses to the first set of reference fluids  (e.g. “digitally cross-correlating the predicted sound sequence (i.e. synthetic sensor response) and the actual sound sequence  (i.e. actual sensor responses) to determine the time shift correction needed and the gain or scale factor needed to equalize the magnitude of the predicted and actual renditions  (i.e. standardizing the cross-correlation) of a selection portion of the reservoir (i.e. a first set of reference fluids”, see claim 9), said standardizing the cross-correlation including: 
obtaining synthetic sensor responses in a synthetic parameter space  (e.g. “Numerical predictions are generated in the computer of reservoir variables in the computerized reservoir model (i.e. synthetic sensor responses) indicated predicted fluid and rock properties  of the reservoir (i.e. a first set of reference fluids). The generated numerical reservoir variable predictions are then converted into predicted sound sequences indicative of the generated numerical reservoir variable predictions,” see paragraph [0014], the model space is the synthetic parameter space); 
determining a correlation between the synthetic sensor responses and the actual sensor responses (e.g. see claim 9, cross-correlation is a correlation); and 
generating estimated sensor responses in a tool parameter space based on the correlation (e.g. “digitally cross-correlating (i.e. based on the correlation) the predicted sound sequence and the actual sound sequence to determine the time shift correction needed and the gain or scale factor needed to equalize the magnitude of the predicted and actual renditions of a selection portion of the reservoir; interactively introducing changes in the computerized reservoir model to match the actual reservoir monitoring measurements; and repeating the steps of digitally cross-correlating and interactively introducing changes over a number of time windows of data until results of the digital cross-correlation and the interactive comparison of sound sequences are acceptable (i.e. generating estimated sensor responses in a tool parameter space)”, see claim 9).
Pita does not explicitly teach applying a mapping algorithm to sensor responses, wherein the mapping algorithm is obtained based, at least in part, on the actual sensor responses and the estimated sensor responses, and wherein said applying the mapping algorithm transforms sensor responses between the tool parameter space and the synthetic parameter space.  
Vilim teaches applying a mapping algorithm to sensor responses (e.g. “Next, a neural network (i.e. a mapping algorithm) is incorporated into the analytic model by adding neural network vector functions to the analytic model“, see col. 3 l. 21-23, and “A great advantage of a neural network augmented physics-based model is the inclusion of prior results, or process experience, into the monitoring system … The deviation is reduced after each process cycle by first supplying measured input values (i.e. sensor responses) that influence variable parameters of the physics-based model to a neural network, whereby the neural network adaptively improves the computed results “, see col. 2 l. 13-23), wherein the mapping algorithm is obtained based, at least in part, on the actual sensor responses and the estimated sensor responses  (e.g. “A great advantage of a neural network augmented physics-based model is the inclusion of prior results, or process experience, into the monitoring system … The deviation is reduced after each process cycle by first supplying measured input values (i.e. actual sensor responses) that influence variable parameters (i.e. estimated sensor responses) of the physics-based model to a neural network, whereby the neural network adaptively improves the computed results “, see col. 2 l. 13-23), and wherein said applying the mapping algorithm transforms sensor responses between the tool parameter space and the synthetic parameter space (e.g. “measure input and output values for the process and develop a process model based on the measured input (i.e. tool parameter space)-output (synthetic parameter space) mappings, irrespective of the underlying process characteristics. This approach is accomplished by an artificial intelligence technique: neural networking (i.e. mapping algorithm). “, see col. 1 l.60-65 ).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Vilim into Pita for the purpose of accurately modelling actual process events using a process that is accurate, and less time labor and capital intensive than traditional physics based models.
Regarding claim 2, Pita and Vilim teach the limitations of claim 1. Pita does not explicitly teach wherein the mapping algorithm is generated by a neural network. Vilim teaches wherein the mapping algorithm is generated by a neural network (e.g. “Next, a neural network (i.e. a mapping algorithm) is incorporated into the analytic model by adding neural network vector functions to the analytic model“, see col. 3 l. 21-23).
Regarding claim 3, Pita and Vilim teach the limitations of claim 1. Pita does not explicitly teach wherein the mapping algorithm comprises a forward transformation model and wherein applying the forward transformation model transforms node sensor responses from the synthetic parameter space to the tool parameter space 
Vilim teaches wherein the mapping algorithm comprises a forward transformation model (e.g. “Preferably, a standard multi-layer feed-forward neural network is employed,“, see col. 5 l. 22-24) and wherein applying the forward transformation model transforms node sensor responses from the synthetic parameter space to the tool parameter space(e.g. “A great advantage of a neural network augmented physics-based model is the inclusion of prior results, or process experience, into the monitoring system … The deviation is reduced after each process cycle by first supplying measured input values (i.e. node sensor responses) that influence variable parameters of the physics-based model to a neural network (i.e. forward transformation model), whereby the neural network adaptively improves the computed results “, see col. 2 l. 13-23 and “measure input and output values for the process and develop a process model based on the measured input (i.e. tool parameter space)-output (synthetic parameter space) mappings, irrespective of the underlying process characteristics. This approach is accomplished by an artificial intelligence technique: neural networking (i.e. mapping algorithm). “, see col. 1 l.60-65 ).  
Regarding claim 6, Pita and Vilim teach the limitations of claim 1. Pita further teaches the measured master sensor responses to the first set of reference fluids (e.g. “Actual reservoir(i.e. the first set of reference fluids) monitoring measurements (i.e. measured master sensor responses) are converted into actual sound sequences indicative of the actual reservoir monitoring measurements, and the actual sound sequences are stored,”, see paragraph [0014]); and the determined correlation between the master sensor data set and the node sensor data set (e.g. “digitally cross-correlating  (i.e. the determined correlation )the predicted sound sequence (i.e. the node sensor data set) and the actual sound sequence  (i.e. the master sensor data set) to determine the time shift correction needed and the gain or scale factor needed to equalize the magnitude of the predicted and actual renditions  (i.e. standardizing the cross-correlation) of a selection portion of the reservoir (i.e. the first set of reference fluids”, see claim 9).  
Pita does not explicitly teach wherein said linearizing (e.g. “The resulting state and output equations are linearized“, see col. 3 l. 41-42) a cross-correlation comprises: computing the compensated master sensor responses including, selecting a numeric weighting factor for each of the measured master sensor responses and adjusting the weighting factor based on the determined correlation between the compensated master sensor data set and the node sensor data set.  
Vilim teaches wherein said linearizing (e.g. a cross-correlation comprises: computing the compensated master sensor responses including, selecting a numeric weighting factor for each of the measured master sensor responses to the first set of reference fluids; and adjusting the weighting factor based on the determined correlation between the compensated master sensor data set and the node sensor data set (e.g. “The neural network is trained by processing large amounts of data and rules about data relationships, whereby a network learning rule is established that allows the network to adjust its connection weights (i.e. adjusting the weighting factor based on the determined correlation) in order to associate given input vectors (i.e. the compensated master sensor data set) with corresponding output vectors (i.e. the node sensor data set) and to minimize the difference between real and expected output values“, see col. 1 l. 64 – col. 2 l. 5).  
Claim(s) 4-5 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Pita and Vilim in view of Jensen et al., “Inversion of Feedforward Neural Networks: Algorithms and Applications,” Proceedings of the IEEE, Vol. 87, No. 9, 1999 (hereinafter Jensen).
Regarding claim 4, Pita and Vilim teach the limitations of claim 1. Vilim teaches wherein the mapping algorithm transforms node sensor responses from the synthetic parameter space to the tool parameter space (e.g. “A great advantage of a neural network augmented physics-based model is the inclusion of prior results, or process experience, into the monitoring system … The deviation is reduced after each process cycle by first supplying measured input values (i.e. node sensor responses) that influence variable parameters of the physics-based model to a neural network (i.e. mapping algorithm), whereby the neural network adaptively improves the computed results “, see col. 2 l. 13-23 and “measure input and output values for the process and develop a process model based on the measured input (i.e. tool parameter space)-output (synthetic parameter space) mappings, irrespective of the underlying process characteristics. This approach is accomplished by an artificial intelligence technique: neural networking (i.e. mapping algorithm). “, see col. 1 l.60-65 ).
Pita and Vilim do not explicitly teach wherein the mapping algorithm comprises a reverse transformation model and wherein applying the reverse transformation model transforms node sensor responses from the tool parameter space to the synthetic parameter space.  
Jensen teaches wherein the mapping algorithm comprises a reverse transformation model and wherein applying the reverse transformation model transforms node sensor responses from the tool parameter space to the synthetic parameter space (e.g. “Feedforward layered perceptron neural networks seek to capture a system mapping inferred by training data. A properly trained neural network is not only capable of mimicking the process responsible for generating the training data, but the inverse process as well. Neural network inversion procedures seek to find one or more input values (i.e. tool parameter space) that produce a desired output response (i.e. synthetic parameter space) for a fixed set of synaptic weights. There are many methods for performing neural network inversion,” see Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Jensen into Pita and Vilim for the purpose of finding an optimal solution of input parameters.
Regarding claim 5, Pita, Vilim, and Jensen teach the limitations of claim 4. Jensen further teaches obtaining the reverse transformation model based, at least in part, on the measured node sensor responses and the estimated node sensor responses by using a linear regression analysis or a non-linear regression analysis (e.g. Query-based learning inverts a trained neural network (i.e. obtaining the reverse transformation model based, at least in part, on the measured node sensor responses and the estimated node sensor responses) that then asses the output layer through a sigmoid nonlinearity (i.e. a non-linear regression analysis, see page 1542 section 3) Query-Based Learning) .  
Claim(s) 8 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Pita and Vilim in view of Powers et al., US 2016/0169794 (hereinafter Powers).
Pita and Vilim teach the limitations of claim 1. Vilim further teaches using the signal in the mapping algorithm (e.g. “Next, a neural network (i.e. a mapping algorithm) is incorporated into the analytic model by adding neural network vector functions to the analytic model“, see col. 3 l. 21-23).
Pita and Vilim do not explicitly teach wherein at least one of the node sensors comprises an integrated computational element included in a downhole test tool and configured to optically interact with a wellbore fluid to provide a signal indicative of one or more fluid properties, said method further comprising optically interacting the integrated computational element with the wellbore fluid and using the signal in the mapping algorithm to obtain a fluid measurement.
Powers teaches wherein at least one of the node sensors comprises an integrated computational element included in a downhole test tool and configured to optically interact with a wellbore fluid to provide a signal indicative of one or more fluid properties, said method further comprising optically interacting the integrated computational element with the wellbore fluid obtain a fluid measurement (e.g. “A method of monitoring a fluid with an optical computing device comprising at least two integrated computational element (ICE) cores (i.e. at least one of the node sensors comprises an integrated computational element) configured to optically interact with a fluid and detect a corresponding at least two characteristics of the fluid,”, see paragraph [0056] and “Element 7: further comprising deploying the optical computing device downhole in a wellbore and calculating the representative spectrum in situ downhole (i.e. provide a signal indicative of one or more fluid properties)“, see paragraph [0059]), and using the signal in the mapping algorithm to obtain a fluid measurement (e.g. “The algorithm can be part of an artificial neural network (i.e. the mapping algorithm )configured to use the concentration of each detected characteristic in order to evaluate the overall characteristic(s) or quality of the fluid (i.e. obtain a fluid measurement)“, see paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Powers into Pita and Vilim for the purpose of determining unknown interferents in a fluid being monitored therefore a fluid can be accurately characterized.	
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Pita, Vilim, and Powers in view of Pearl Jr. et al., US 2017/0204718 (hereinafter Pearl).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 9, Pita, Vilim, and Powers teach the limitations of claim 8.  Pita, Vilim, and Powers do not explicitly teach modifying a drilling parameter based, at least in part, on the fluid measurement, wherein modifying the drilling parameter comprises adjusting at least one of a flow rate and a flow direction of a pump-out during formation testing.
Pearl teaches modifying a drilling parameter based, at least in part, on the fluid measurement (e.g. “Each optical analysis device may include an electromagnetic radiation source, at least one processing element (e.g., integrated computational element), and at least one detector arranged to receive optically interacted light from the at least one processing element (i.e. the fluid measurement) “, see paragraph [0034]), wherein modifying the drilling parameter comprises adjusting at least one of a flow rate and a flow direction of a pump-out during formation testing (e.g. “the algorithm can take proactive process control by, for example, automatically adjusting the flow of a fluid being introduced into a flow path”, see paragraph [0058] and “Knowing fluid loss is occurring at some point in the wellbore 660 may allow for the operator to change the pumping speeds to minimize fluid loss, or otherwise add additional fluid to the operation to ensure complete and proper placement of a cement slurry (i.e. a pump-out during formation testing)”, see paragraph [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Pearl into Pita, Vilim, and Powers for the purpose of monitoring fluid used in cementing to eliminate the need for costly and time-consuming wireline logging operations. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Examiner’s Notes
Regarding claim 7, although adjusting numerical weighting factors is commonplace in the prior art, the prior art alone or in combination fails to teach wherein adding the weighted differences comprises: selecting a numeric weighting factor, C; and computing compensated master sensor responses in accordance with the equation Pcm = Pm + C(Sn-Sm), in which Pcm is a compensated master sensor weighting factor, Sn is a measured response of a node sensor, and Sm is a measured response of the master sensor.  However, due to the outstanding rejections regarding claim 7, claim 7 is not allowed or objected to.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/Primary Examiner, Art Unit 2862